NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 11/8/2021. Claims 2-20 are pending. Claim 1 has been cancelled. No claims have been withdrawn. No new claims have been added.

Drawings
The drawings were received on 11/8/2021. These drawings are acceptable for examination.

Election/Restrictions
Claims 2, 6-8, 10 and 11 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 11/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-E is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 2-20 are allowed.
Claim 1 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or disclose, alone or in combination, the totality of the claimed invention, including, inter alia, wherein the exterior frame assembly further comprises a plurality of plates that extend beyond the threaded sleeves of the exterior frame assembly, such that the threaded sleeves of the exterior frame assembly do not contact the exterior surface of the wall of the building when the blast, ballistic, and entry resistant compression frame 25system is installed in the wall of the building, as claimed in claim 2,
wherein the blast, ballistic, and entry resistant compression frame 30system is a blast, ballistic, and entry resistant glazing-heavy system, wherein the blast, ballistic, and entry resistant glazing-heavy system further comprises a middle frame 3Attorney Docket No.PATENT APPLICATIONCOE-798ASer. No. 16/589,063assembly disposed between the glazing panel and the interior frame assembly, the middle frame assembly having a vertical hollow structural section and a horizontal hollow structural section, wherein the interior frame assembly further comprises a plurality of vertical grooves configured to receive the vertical hollow structural section 5of middle frame assembly and a plurality of horizontal grooves configured to receive the horizontal hollow structural section of middle frame assembly, and wherein the blast, ballistic, and entry resistant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635